819 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Wayne MANN, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  James T. Lawrence;  Supt. Neff;Central Board of Corrections of Virginia;  Warden Larsen;Robert Landon, Director;  Warden Richtmyer;  R.S.Sanfilippo, Major;  Asst. Warden Rogers;  Capt. Kaiser;Capt. Spain;  Sgt. Clark;  Sgt. Hubbard;  Sgt. Colonini;Officer Stapleton;  Officer Stith;  Officer Masters;  Cpl.Adams, (younger of the two);  Cpl. Adams;  W.F. Johnston,Grievance Counselor;  Med. Dept. Dir. Welch;  Paula Brown,Counselor;  E.L. Booker, Warden;  Asst. Warden Fleming;Major Wright;  Sgt. Young;  Sgt. Gillis;  Officer Davis;Steve Hollar, Asst. Warden;  Med. Dir. Wagger;  E.D. Wise;F.M. Cloonan;  J.C. Adams;  F.R. Frazer;  A.J. Parent;  E.D.Nowell, Defendant-Appellees.
No. 86-7325.
United States Court of Appeals, Fourth Circuit.
Submitted April 14, 1987.Decided May 27, 1987.

Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
Jerry Wayne Mann, appellant pro se.
Peter Harris Rudy, Assistant Attorney General, for appellees.
PER CURIAM:


1
Jerry Wayne Mann, a Virginia inmate, appeals from a magistrate's judgment dismissing his claims of breach of a settlement agreement.  The agreement arose out of a civil rights suit that he brought against the Department of Corrections and several of its employees in 1983.


2
Mann and the defendants' counsel consented to conduct all proceedings before a magistrate pursuant to 28 U.S.C. Sec. 636(c).  They also elected an optional appeal route permitting an appeal on the record to a district court judge.  They executed the proper consent form.  28 U.S.C. Sec. 636(c)(4);  Fed.R.Civ.P. 73(d).  They agreed to a direct appeal to the district court, not this Court.


3
Accordingly, we lack jurisdiction over the present appeal.  See 28 U.S.C. Secs. 636(c)(4)-636(c)(5).   Cf. Wharton-Thomas v. United States, 721 F.2d 922, 924 (3d Cir.1983) (appeal to court of appeals not proper where parties consented to appeal to district court).  Initial review is proper in the district court, the forum to which the parties specified that they desired to appeal.   See Wharton-Thomas, 721 F.2d at 924.


4
We dismiss this appeal and remand the action to the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
REMANDED.